Rodney, J.,
dissenting in part:
I concur with the majority of the Court in the first, second and fourth conclusions reached by them, viz. (1) that the school trustees issuing the bonds had no right to bar the statutory right and power of future Trustees to have an option as to whether or not bonds could be redeemed after five years from the date of issuance and in lieu thereof to issue bonds not redeemable before maturity; (2) that the approval of the State Board of Education is not necessary in order to effect the legality of the bond issue in question and (4) that the exclusion of non-resident property holders from the list of qualified electors does not make the bond issue illegal.
I find myself unable to agree with the majority of the Court on the third point, viz., that the act is fatally defective in that it does not define the qualifications of the persons entitled to vote at the special election held as a referendum upon the issue of bonds.
The special act under consideration provides that the referendum election concerning the bonds shall be held “in the same manner as other school Elections.” 41 Del. Laws, *69c. 171, § 13. The majority of the Court considers that the words just quoted refer to the method or details of the election and are not broad enough to embrace the qualifications of those entitled to vote and also considers that the Statute is intended to be separate, distinct and complete in itself, and that recourse may not be had to the general act to determine those who may be entitled to vote. It is at this point that I find myself unable to agree. To me it is not absolutely essential that the words “in the same manner as other school Elections” shall embrace the qualifications of voters. I view the special act as, in a sense, amendatory of the general school act and that both refer to the same general subject matter, the special act only changing the general act insofar as it expressly purports to make such changes and that it is competent to look to the general act for the qualifications of voters. With this end in view I desire briefly to review the history of the pertinent school legislation. Disregarding earlier and inadequate educational provisions we find that in 1921, by Chapter 160, Vol. 32, Laws of Delaware, an elaborate school code was adopted by the Legislature and is now found, as amended by subsequent legislation, as Chapter 71 of Revised Code of 1935. By the School Code the Trustees of a School District must submit a proposed building program to the State Board of Education and when such program is approved may issue bonds in a prescribed amount provided such issue of bonds is approved at a special referendum election called for the purpose of passing upon such issue of bonds. Section 66 of the School Code, as added by 33 Del. Laws, c. 181, now found as Section 2753 of Revised Code of 1935, provides
“In every School Election in any School District * * * whether held for the purpose of a referendum or to elect school officers, or otherwise, every citizen, male or female, resident of said District, who would be entitled at the time of the holding of the School Election, to register and vote in any election District of which said School District * * * is a part at a General Election, if such General Election were to be held at the time of such School *70Election, shall be deemed to be a qualified voter and entitled to vote at such School Election” regardless of the fact whether he or she was registered at the time.
This was the situation in 1937 when the Legislature passed the act in question. The Legislature knew of the School Code and all of its provisions.
It seems to me that the Act of 1937 must be considered in connection with other pertinent legislation. The very existence of the School District and of the Board of Trustees controlling it must be found in prior legislation creating them. To me it is apparent that the special act is in derogation of the School Code and intended to change it in but two particulars, viz.: the erection and financing of the school building itself. In all other particulars there seems to me the intent to fit the special act into the Code and to leave the School District as a component part of the general school system of the State.
It is especially provided by the special act that the State Board shall render all expert advice and assistance in the erection of the new school, and by Section 4 of the special act it is made the duty of the State Board to accept and make use of the new building, when completed, as a part of the public school system of the State. Certainly when the building is completed it fits into the general scheme of education and all future elections held in that very building will automatically be under all the provisions of the General Law.
When the Legslature by the special act says the election shall be held “in the same manner as other school elections” it seems clear to me that by the use of the word “other,” an intention is indicated to designate the election then being spoken of as a “School Election,” and the General School Code provides for the qualification of voters “in every School Election in any School District.”
The special act withdrew from the State Board the *71power of approval of the building program of School District 111 of Sussex County; it increased the power of the local Board to the same extent. Otherwise the two Boards and their respective functions remained the same. Because I think that the special act is in derogation of the School Code merely in the erection and financing of the building and is to that extent amendatory of the General Law, so I think that the provisions of the General Lato not affected by the amendatory provisions may be looked to and called upon to put the special act into effect.
Where legislation is adopted in reference to an incorporated district or political subdivision and no mode is prescribed in which it shall be performed, recourse may be had to the general law governing such incorporated district or political subdivision. Oregon v. Jennings, 119 U. S. 74, 7 S. Ct. 124, 30 L. Ed. 323; People v. Dutcher, 56 Ill. 144; Chicago & I. R. R. Co. v. Mallory, 101 Ill. 583.
The foregoing construction is the more readily adopted by me for the reason that by it full measure of validity may be given to the special act as carrying out the intent of the law making branch of the State Government.
I am authorized to say that Judge Speakman concurs in the views herein expressed.